 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        DAVID SUMNER IV,
 9                                                        CASE NO. 3:19-CV-6183-BHS-DWC
                                Plaintiff,
10                                                        ORDER DISMISSING PLAINTIFF'S
                v.                                        COMPLAINT WITHOUT PREJUDICE,
11                                                        GRANTING PLAINTIFF LEAVE TO
        ALLSTATE INSURANCE CORP, et                       AMEND, AND RENOTING
12      al.,                                              PLAINTIFF'S MOTION TO PROCEED
                                                          IN FORMA PAUPERIS
13                              Defendant.

14
            Plaintiff David Sumner, IV, proceeding pro se, filed this action alleging violations of his
15
     constitutional rights. See Dkt. 1-1. The District Court has referred Plaintiff’s pending Application
16
     to Proceed In Forma Pauperis (“IFP”) and Proposed Complaint to United States Magistrate
17
     Judge David W. Christel pursuant to Amended General Order 02-19.
18
            Having reviewed and screened Plaintiff’s Proposed Complaint under 28 U.S.C. §
19
     1915(e)(2), the Court finds Plaintiff has failed to state a claim. The Court dismisses Plaintiff’s
20
     Proposed Complaint without prejudice, re-notes the pending Application to Proceed IFP, and
21
     provides Plaintiff leave to file an amended pleading by January 24, 2020, to cure the deficiencies
22
     identified herein.
23

24 ORDER DISMISSING PLAINTIFF'S COMPLAINT
     WITHOUT PREJUDICE, GRANTING PLAINTIFF
     LEAVE TO AMEND, AND RENOTING
     PLAINTIFF'S MOTION TO PROCEED IN FORMA
     PAUPERIS - 1
 1      I.       Background

 2            Plaintiff alleges Defendants Allstate Insurance Company, Insurance Providers Inc., Mike

 3 Kreidler, Governor Jay Inslee, Dave Sumner, III, and Sharon Kay Sumner violated his

 4 constitutional rights. Dkt. 1-1. However, Plaintiff’s Proposed Complaint contains no factual

 5 allegations. See id. Rather, Plaintiff states he will be filing complaint pleadings within 90 days.

 6 See id. at pp. 7, 9.

 7      II.      Discussion

 8            The district court may permit indigent litigants to proceed IFP upon completion of a

 9 proper affidavit of indigency. See 28 U.S.C. § 1915(a). However, the “privilege of pleading in

10 forma pauperis . . . in civil actions for damages should be allowed only in exceptional

11 circumstances.” Wilborn v. Escalderon, 789 F.2d 1328 (9th Cir. 1986). The Court has broad

12 discretion in denying an application to proceed IFP. Weller v. Dickson, 314 F.2d 598 (9th Cir.

13 1963), cert. denied 375 U.S. 845 (1963).

14            Notwithstanding IFP status, the Court must subject each civil action commenced pursuant

15 to 28 U.S.C. § 1915(a) to mandatory screening and order the sua sponte dismissal of any case

16 that is “frivolous or malicious,” “fails to state a claim on which relief may be granted,” or “seeks

17 monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B);

18 see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. §

19 1915(e)(2)(B) are not limited to prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir.

20 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua

21 sponte dismiss an IFP complaint that fails to state a claim). An IFP complaint is frivolous if “it

22 ha[s] no arguable substance in law or fact.” Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368,

23

24 ORDER DISMISSING PLAINTIFF'S COMPLAINT
     WITHOUT PREJUDICE, GRANTING PLAINTIFF
     LEAVE TO AMEND, AND RENOTING
     PLAINTIFF'S MOTION TO PROCEED IN FORMA
     PAUPERIS - 2
 1 1369 (9th Cir. 1987) (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir. 1985); see also

 2 Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).

 3          A pro se plaintiff’s complaint is to be construed liberally, but like any other complaint it

 4 must nevertheless contain factual assertions sufficient to support a facially plausible claim for

 5 relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009) (citing Bell Atlantic Corp. v. Twombly, 550

 6 U.S. 544, 570 (2007)). A claim for relief is facially plausible when “the plaintiff pleads factual

 7 content that allows the court to draw the reasonable inference that the defendant is liable for the

 8 misconduct alleged.” Iqbal, 556 U.S. at 678.

 9          Unless it is clear a pro se plaintiff cannot cure the deficiencies of a complaint, the Court

10 will provide the pro se plaintiff with an opportunity to amend the complaint to state a plausible

11 claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011) (“Dismissal

12 without leave to amend is improper unless it is clear, upon de novo review, that the complaint

13 could not be saved by any amendment.”).

14          Here, Plaintiff’s Proposed Complaint suffers from deficiencies requiring dismissal if not

15 corrected in an amended complaint. As stated above, the Court is required to liberally construe

16 pro se documents. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). However, Federal Rule of

17 Civil Procedure 8 requires a complaint to contain “a short and plain statement of the claim

18 showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). “Each allegation must be

19 simple, concise, and direct.” Fed. R. Civ. P. 8(d). Plaintiff’s Proposed Complaint contains no

20 allegations against Defendants. Thus, his Proposed Complaint fails to state a claim upon which

21 relief can be granted and dismissal is warranted. See Iqbal, 556 U.S. at 678 (2009) (a pleading

22 must be more than an “unadorned, the-defendant-unlawfully-harmed-me accusation”); see also

23

24 ORDER DISMISSING PLAINTIFF'S COMPLAINT
     WITHOUT PREJUDICE, GRANTING PLAINTIFF
     LEAVE TO AMEND, AND RENOTING
     PLAINTIFF'S MOTION TO PROCEED IN FORMA
     PAUPERIS - 3
 1 Twombly, 550 U.S. at 545 (to state a claim for relief, “[f]actual allegations must be enough to

 2 raise a right to relief above the speculative level”).

 3             The Court notes that to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

 4 show: (1) he suffered a violation of rights protected by the Constitution or created by federal

 5 statute, and (2) the violation was proximately caused by a person acting under color of state law.

 6 See Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). The first step in a § 1983 claim is

 7 therefore to identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510

 8 U.S. 266, 271 (1994). To satisfy the second prong, a plaintiff must allege facts showing how

 9 individually named defendants caused, or personally participated in causing, the harm alleged in

10 the complaint. See Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981).

11      III.      Instructions to Plaintiff and the Clerk

12             Due to the deficiencies described above, the Court finds Plaintiff has failed to state a

13 claim. Therefore, the Court dismisses Plaintiff’s Proposed Complaint without prejudice. If

14 Plaintiff intends to pursue to this action, he must file an amended complaint on or before January

15 24, 2020. The amended complaint will act as a complete substitute for any previously filed

16 complaint, and not as a supplement. The Court will screen the amended complaint to determine

17 whether it contains factual allegations linking each defendant to the alleged violations of

18 Plaintiff’s rights. If Plaintiff fails to file an amended complaint or otherwise respond, the

19 undersigned will recommend that the Application to Proceed IFP be denied and that the case be

20 closed.

21

22

23

24 ORDER DISMISSING PLAINTIFF'S COMPLAINT
     WITHOUT PREJUDICE, GRANTING PLAINTIFF
     LEAVE TO AMEND, AND RENOTING
     PLAINTIFF'S MOTION TO PROCEED IN FORMA
     PAUPERIS - 4
 1         If Plaintiff submits an adequate complaint, the Court will consider the Application to

 2 Proceed IFP. The Clerk is directed to re-note the Application to Proceed IFP (Dkt. 1) for

 3 consideration on January 24, 2020.

 4         Dated this 20th day of December, 2019.


                                                        A
 5

 6
                                                        David W. Christel
 7                                                      United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 ORDER DISMISSING PLAINTIFF'S COMPLAINT
     WITHOUT PREJUDICE, GRANTING PLAINTIFF
     LEAVE TO AMEND, AND RENOTING
     PLAINTIFF'S MOTION TO PROCEED IN FORMA
     PAUPERIS - 5
